— In proceedings pursuant to article 7 of the Real Property Tax Law, the appeal is from an order of the Supreme Court, Westchester County, dated May 9, 1980, which denied appellants’ motions to dismiss the proceedings on the ground that petitioner had willfully failed to appear and be examined before the board of assessment review. Order reversed, without costs or disbursements, and proceedings remitted to Special Term for a hearing and a new determination on the motions. The papers submitted on the motions to dismiss presented many conflicting allegations on critical issues. Damiani, J. P., Lazer, Gibbons and Cohalan, JJ., concur.